DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction has been required under 35 U.S.C. 121 and 372. For clarity of the record, the examiner notes that this restriction requirement was made in a telephonic interview with Brad Shepers on January 28, 2022, with respect to the claims filed November 25, 2020. The preliminary amendment filed January 28, 2022, was filed subsequent to the telephonic restriction requirement and election.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant has been required to elect a single invention to which the claims must be restricted.
Group I, claims 51-59, drawn to a firing target comprising first and second series of deflecting plates arranged according to distinct first and second inclined planes.
Group II, claims 60-64 and 84, drawn to a firing target comprising an interchangeable protective frame (claim 60) with a plurality of fixing elements (claims 61-62) or a set of notches (claims 63-64).
Group III, claims 65-70, 85, 88, and 91, drawn to a firing target comprising a plurality of nested elements secured to one another by means of a set of nestable securing elements.
Group IV, claims 71-76 and 86, drawn to a firing target comprising a collecting zone and a collecting bin.
Group V, claims 80-82, 87, 89, and 92, drawn to a firing target comprising a protective screen with a back-forming section arranged to bear against a lattice structure to form a plurality of corresponding compartmented zones.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a bullet collecting casing comprising a lattice structure with deflecting plates and a protective screen, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spieth (DE 9321164 U1; see Figs. 3-5 and English machine translation provided by Applicant). Spieth discloses a firing target for firearms shooting training comprising a bullet collecting casing (projectile collecting box 20, Fig. 3; para. 0036) with a lattice structure (lamellar bullet trap 30, Figs. 4-5; para. 0038) disposed inside the bullet collecting casing (20) in front of a rear wall (25) of the bullet collecting casing (20), which lattice structure (30) is designed to dissipate kinetic energy of incident bullets (para. 0038) and includes deflecting plates (slats 33, 34, 35) designed to deflect a trajectory of the incident bullets and arranged according to a first inclined plane relative to the rear wall (25; see Figs. 3-4); and a protective screen (front closure 41; para. 0044, 0048) placed in front of the .
During a telephone conversation with Brad Shepers on January 28, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 51-59.  Affirmation of this election must be made by applicant in replying to this Office action.  
Response to Amendment
After the provisional election of Group I in the telephone conversation on January 28, 2022, a preliminary amendment was filed canceling claim 60 and amending the remaining claims 52-29 and 61-93 to depend from claim 51. As amended, the claims all now recite the same technical feature of Group I.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205A” has been used to designate both the notches for receiving the  and the mounting orifices for receiving the horizontal transverse bars (see Specification, pg. 18, lines 19-20, Fig. 5B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 62, 67, 69-70, 76, 80-82, and 87-93 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 62, the limitation “on either side of left-hand and right-hand lateral walls of the bullet collecting casing” in lines 2-3 renders the claim indefinite, because it is unclear how “either side of left-hand and right-hand lateral walls of the bullet casing” are related to the “left-hand and right-hand lateral sides of the firing target” previously recited in claim 61, and it is unclear whether “on either side” means on both sides of each lateral wall or on both sides of the firing target (e.g., on one side of each wall).
Claim 67 recites the limitations “the exterior” in line 2 and “the interior” in line 3. There is insufficient antecedent basis for these limitations in the claims. Claim 69 is rejected in view of its dependency from claim 67.
Claim 70 recites the limitations “the top portion” in lines 2-3 and “the bottom portion” in line 4. There is insufficient antecedent basis for these limitations in the claims.
Claim 76 recites the limitation “the back” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim 80 recites the limitation “the interior” in line 3. There is insufficient antecedent basis for this limitation in the claims. Claims 81-82, 87, 89, and 92 are rejected in view of their dependency from claim 80.
Regarding claims 88-90, the limitation “especially a synthetic material such as polyurethane” in line 3 of each claim renders the claims indefinite, because it is unclear whether the limitations following the terms “especially” and “such as” are part of the claimed invention. In other words, it is unclear whether the invention is limited to a synthetic material and/or to polyurethane, or if these terms describe materials that are preferred but not required. See MPEP 2173.05(d). Claims 91 and 92 are rejected in view of their dependency from claims 88 and 89, respectively.
Regarding claim 93, the limitation “especially ballistic steel” in line 2 renders the claim indefinite, because it is unclear whether the term “especially” is used in this context to limit the claimed metal to ballistic steel or to name ballistic steel as an example of a preferred metal. For that reason, it is unclear whether the term “ballistic steel” is a claim limitation. See MPEP 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-53 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wojcinski (US Patent No. 4,458,901, hereinafter Wojcinski).
Regarding claim 51, Wojcinski discloses a firing target for firearms shooting training comprising a bullet collecting casing (“back-stop”, Figs. 1-2; col. 2, lines 9-56), said bullet collecting casing comprising a lattice structure (rows of lamellae 5 and 7) disposed inside the bullet collecting casing (Figs. 1-2) in front of a rear wall (30) of the bullet collecting casing, which lattice structure (5, 7) is designed to dissipate kinetic energy of incident bullets (col. 2, line 62-col. 3, line 37) and includes at least a first series of deflecting plates (lamellae 5) designed to deflect a trajectory of the incident bullets, which first series of deflecting plates (5) is arranged according to a first inclined plane relative to the rear wall (30; see Fig. 1; col. 2, lines 24-26), the firing target further comprising a protective screen (target screen 1) placed in front of the lattice structure (5, 7) of the bullet collecting casing, on the trajectory of the incident bullets, and designed to halt any bullet fragments produced upon the bullets impacting the lattice structure (5, 7; col. 1, lines 67-68), wherein the lattice structure (5, 7) includes at least a second series of deflecting plates (lamellae 7) arranged according to a second inclined plane relative to 
Regarding claim 52, Wojcinski further discloses the first and second series of deflecting plates (5, 7) are arranged such that incident bullets are not able to impact directly the rear wall (30) and are first deflected by the lattice structure (col. 2, line 62-col. 3, line 37). The examiner notes that although Wojcinski acknowledges that some bullets, “on the basis of their weight, their energy, and their design, may be able to pass through the rows of lamellae and reach the rear wall” (col. 2, lines 57-61), Wojcinski clearly teaches that in ordinary usage incident bullets will not be able to directly impact the rear wall (30) because they are first deflected by the lamellae/deflecting plates that form the lattice structure, such that the bullets are braked and fall vertically downward before reaching the rear wall (30; see col. 2, line 62-col. 3, line 37). Therefore, the arrangement of the lamellae/deflecting plates taught by Wojcinski is understood to be such that incident bullets (e.g., bullets of certain weight, energy, and design) will not be able to directly impact the rear wall.
Regarding claim 53, Wojcinski further discloses the first and second series of deflecting plates (5, 7) are arranged in such a manner to be contiguous (col. 2, lines 40-42, “the front end of a rear lamellar plate 7 abuts the rear end of a frontal lamellar plate 5”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 51-55, 58-59, 61-62, 71, 73, 76, 83-84, 86, and 93 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio (US patent No. 4,512,585, hereinafter Baravaglio) in view of Werner (US Patent No. 5,564,712, hereinafter Werner).
Regarding claim 51, Baravaglio discloses a firing target for firearms shooting training (Figs. 1-2; col. 2, lines 45-55) comprising a bullet collecting casing (1-5, Fig. 1), said bullet collecting casing (1-5) comprising a lattice structure (including slanted metal sheets 6, 7, 9, and 17; col. 2, lines 49-55) disposed inside the bullet collecting casing (1-5), which lattice structure (6, 7, 9, 17) is designed to dissipate kinetic energy of incident bullets (col. 3, lines 33-37) and includes at least a first series of deflecting plates (6, 9) designed to deflect a trajectory of the incident bullets, which first series of deflecting plates (6, 9) is arranged according to a first inclined plane relative to a rear plane of the bullet collecting casing (1-5; Figs. 1-2), the firing target further comprising a protective screen (strips 34, Fig. 2; col. 4, lines 15-32) placed in front of the lattice structure (6, 7, 9, 17) of the bullet collecting casing (1-5), on the trajectory of the incident bullets, and designed to halt any bullet fragments produced upon the bullets impacting the lattice structure (col. 4, lines 14-32), wherein the lattice structure (6, 7, 9, 17) includes at least a second series of deflecting plates (7 and 17) arranged according to a second inclined plane relative to the rear plane and distinct from the first inclined plane (Fig. 2), which second series of deflecting plates (7 and 17) is disposed between the first series of deflecting plates (6, 9) and the rear plane (see Fig. 2).

Regarding claim 52, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second series of deflecting plates (6, 7, 9, 17, Figs. 1-2) are arranged such that incident bullets are not able to directly impact the rear wall and are first deflected by the lattice structure (6, 7, 9, 17; col. 4, lines 5-9).
Regarding claim 53, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 52. Baravaglio further teaches the first and second series of deflecting plates (6, 7, 9, 17, Figs. 1-2) are arranged in such a manner to be contiguous (col. 2, lines 56-58).
Regarding claim 54, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second 
Regarding claim 55, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 54. In the discussion above, the metal sheets (6, 9) are considered to be the first series of deflecting plates, and the metal sheets (7 and 17) are considered to be the second series of deflecting plates. In the context of claim 55, the examiner notes that the sheets (7, 17) may alternatively be considered to be the first series of deflecting plates and the active faces (18) of the angle irons (13) shown in Fig. 2 may alternatively be considered to be a second series of deflecting plates (col. 3, lines 20-37), which are arranged according to a second inclined plane relative to the rear plane/wall and distinct from the first inclined plane of the first deflecting plates (sheets 7, 17, Fig. 2; col. 3, lines 28-32) and are disposed between the first series of deflecting plates (7, 17) and the rear plane/wall. These first and second series of deflecting plates (sheets 7 and 17, and faces 18) are inclined relative to the same horizontal plane (e.g., the horizontal ground plane shown in dashed line in Fig. 2). An angle formed between these deflecting plates (e.g., between plate 18 and plate 17, Fig. 2) is on the order of (i.e., approximately) 90 degrees, as shown in Fig. 2. The examiner notes that Baravaglio discloses the angle of the dihedron formed by plates 9 and 17 is less than 60 degrees (col. 3, lines 12-15), and the angle between plate 18 and plate 9 is about 45 degrees (col. 3, lines 29-32). When the angle of the dihedron is about 45 degrees, which is within the range taught by Baravaglio, then the angle between plate 18 and plate 17 will be about 90 degrees (45+45+90=180). Therefore, Baravaglio is understood to teach deflecting plates with an angle formed between first and second inclined planes that is on the order of 90 degrees as claimed.
claim 58, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches (Fig. 1) a front edge (29) of the bullet collecting casing (1-5) is covered by a protective frame (uprights 30, 31, 32; col. 3, lines 40-49) providing protection against direct bullet impacts (col. 3, lines 46-57), the protective frame (30-32) being mounted in an interchangeable manner (col. 3, lines 44-49, via lugs 33 and bolts) on the bullet collecting casing (1-5).
Regarding claim 59, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 58. Baravaglio further discloses the protective frame (30-32) is disposed between the front edge (29) of the bullet collecting casing (1-5) and the protective screen (34; see Figs. 1-2 and col. 4, lines 17-23, the screen 34 being disposed between the metal sheet trap/bullet collecting casing and the marksman).
Regarding claim 61, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 59. Baravaglio does not teach the protective screen is secured to the protective frame and to the front edge of the bullet collecting casing by a set of fixing elements disposed on left-hand and right-hand lateral sides of the firing target. However, Werner further teaches (Fig. 1) a protective screen (curtain 1) secured to a frame (inwardly bent front edges of cover plates 4, 4’, col. 2, lines 56-57) and to the front edge of the bullet collecting casing by a set of fixing elements (col. 2, lines 52-65, bolts) disposed on left-hand and right-hand lateral sides (cover plates 4, 4’) of the firing target. Werner teaches that securing the protective screen in this manner creates a closed space for trapping bullets which is shielded from the shooter (col. 2, lines 65-67) and which permits evacuation of the closed space for filtration of lead-contaminated air (col. 3, lines 1-8). Therefore, it would have been obvious to 
Regarding claim 62, the modified Baravaglio teaches the claimed invention substantially as claimed, including the fixing elements taught by Werner, as set forth above for claim 61. Werner further teaches the fixing elements are disposed outside the bullet collecting casing (col. 2, lines 52-61, externally on front edge, or on the outside of the cover plates) on either side of left-hand and right-hand lateral walls (cover plates 4, 4’) of the bullet collecting casing. For the purpose of examination, “on either side of left-hand and right-hand lateral walls” is interpreted in view of Applicant’s disclosure to mean on left-hand and right-hand lateral walls on the respective left-hand and right-hand lateral sides of the firing target. (See rejection under 35 USC 112(b) above.)
Regarding claim 71, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the deflecting plates (6, 7, 9, 17; Figs. 1-2) are disposed such that, after impacting the lattice structure (6, 7, 9, 17), the bullets and bullet fragments are conveyed by gravity firstly toward a rear portion of the bullet collecting casing (1-5) forming a space between the lattice structure (6, 7, 9, and 17) and the rear plane/wall (i.e., the space in which the bullet trajectory is illustrated in Fig. 2), and then toward a collecting zone situated below the space (at bottom in Fig. 2; col. 3, lines 33-36). 
Regarding claim 73, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches the collecting bin (8, Fig. 1) is disposed in a removable manner in order to be removed from the firing target during maintenance operations (col. 2, lines 43-52, “detachable”).
Regarding claim 76, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches the collecting zone (including collecting bin 8, Fig. 1) is accessible from a back of the firing target (see Fig. 1, showing access to collecting bin 8 from the front or back of the target).
Regarding claims 83, 84, and 86, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claims 51, 59, and 71, respectively. Baravaglio further teaches the firing target is mobile and supported by a positioning device (col. 4, lines 9-13, “wheels or rollers”) enabling adjustment of a ground position of the firing target. Also see Werner, col. 3, lines 27-29.
claim 93, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the lattice structure (6, 7, 9, 17) is made of metal (col. 2, lines 46-55, “metal sheets”), specifically, ballistic steel (col. 2, lines 53-55). Although Baravaglio is silent with respect to the material of the bullet collecting casing, Werner further teaches the bullet collecting casing (frame 2 with rear wall 3, Fig. 1) is also made of metal, specifically, ballistic steel (col. 2, lines 22-25; col. 3, line 4), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select ballistic steel for the bullet collecting casing as well as the lattice structure, in order to withstand bullet impacts during ordinary use.
Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, in further view of Schneider (CH 480,610 A; hereinafter Schneider).
Regarding claims 56 and 57, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 54. Baravaglio further teaches the lattice structure includes at least two vertical support plates (1, 2, 3, Fig. 1) arranged substantially perpendicularly to the rear plane/wall. Baravaglio does not explicitly teach the vertical support plates are provided with first and second series of notches designed to receive the first and second series of deflecting plates. However, in the art of shooting targets, Schneider teaches (Figs. 1-2) that it is known to support a lattice structure comprising two series of inclined deflecting plates (catch lamellae 2 and splinter protection lamellae 8; see English machine translation, lines 71-72) by at least two vertical support plates (columns 1) provided with first and second series of notches designed to receive the first and second series of deflecting plates (lines 52-53, “inclined, channel-like recesses for inserting and resting the catch lamellae 2”, in claim 56); wherein the first and second series of deflecting plates (2, 8) are mounted on the vertical support plates (1) by simple nesting (line 53, “inserting and resting”) of the deflecting plates (2, 8) in the notches provided for that purpose (claim 57). Schneider teaches that this arrangement permits replacement of individual deflecting plates as needed (lines 88-90). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by providing the vertical support plates with first and second series of notches as taught by Schneider for nesting of the deflecting plates, so that the deflecting plates can be easily replaced when needed.
Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, in further view of Secreto (US Patent No. 4,149,800, hereinafter Secreto).
Regarding claims 63 and 64, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 59. Baravaglio does not teach the protective frame is supported on the front edge of the bullet collecting casing by a set of notches and corresponding extensions arranged on the protective frame and on the front edge of the bullet collecting casing. However, to solve the problem of removably supporting a frame on the front edge of a casing, Secreto teaches supporting the frame (19, Fig. 1) on the front edge of the casing (box 1) by a set of notches (28-33; col. 1, lines 26-29) and corresponding extensions (tabs 13-18; col. 2, lines 30-34) arranged on the frame (19) and on the front edge of the casing (1) (claim 63); wherein the frame (19) is provided with the notches (28-33) cooperating with the corresponding extensions (13-18) arranged on the front edge of the casing claim 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by providing the protective frame and the front edge of the bullet collecting casing with respective notches and corresponding extensions, as taught by Secreto, since this involves the simple substitution of one known arrangement for supporting a frame on the front edge of a casing for another known arrangement for supporting a frame on the front edge of a casing, to yield predictable results.
Claims 65-70 and 85 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, in further view of Khazzaka (EP 0332273 A1, hereinafter Khazzaka).
Regarding claim 65, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the protective screen (34) consists of a plurality of elements (col. 4, lines 23-33). Baravaglio does not teach the elements are secured to one another by means of a set of nestable securing elements. However, in the art of bullet traps, Khazzaka teaches (Figs. 3-6) that it is advantageous to form a protective screen (wall 4) of a plurality of nested elements (modular tiles 6; para. 0022) secured to one another by means of a set of nestable securing elements (projections 7-12 and grooves 13-18, Fig. 4-6; para. 0023). Khazzaka teaches that this arrangement is advantageous because it permits adaptable construction of the wall while ensuring that the entire wall will have an adequate thickness for braking projectiles as they enter the bullet trap (para. 0018; para. 0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by forming the protective screen from a plurality of nested 
Regarding claim 66, the modified Baravaglio discloses the claimed invention substantially as claimed, including the nested elements taught by Khazzaka, as set forth above for claim 65. Khazzaka further teaches (Fig. 3) the plurality of nested elements (6) includes a plurality of identical and interchangeable nested intermediate elements (modular tiles 6 in middle row of Fig. 3) each including at least an upper nestable securing element (projection 7 with grooves 17 and 18, Figs. 4 and 6) designed to cooperate with a complementary nestable securing element (groove 13 and projections 9 and 10, Figs. 4 and 6) of another, adjacent element of the protective screen (4) placed immediately above it, and at least a lower nestable securing element (groove 13 between projections 9 and 10, Figs. 4 and 6) designed to cooperate with a complementary nestable securing element (projection 7 with grooves 17 and 18) of another, adjacent element of the protective screen placed immediately below it (para. 0023, Fig. 3).
Regarding claim 67, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further teaches each intermediate element (i.e., each modular tile 6 of middle row, Fig. 3) includes a façade-forming 
Regarding claim 68, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further teaches each intermediate element (i.e., each modular tile 6 in middle row of Fig. 3) includes a pair of upper nestable securing elements (grooves 17 and 18, Fig. 6) and a pair of lower nestable securing elements (projections 9 and 10, Fig. 6) complementary to the upper nestable securing elements (17, 18; para. 0023).
Regarding claim 69, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 67. Khazzaka further teaches the façade-forming portion (at bottom in Fig. 5) and the back-forming portion (at top in Fig. 5) are each provided with an upper nestable securing element (grooves 17 and 18, Fig. 6) and a lower nestable securing element (projections 9 and 10, Fig. 6) complementary to the upper nestable securing element (17, 18; para. 0023).
Regarding claim 70, the modified Baravaglio discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further discloses the plurality of nested elements (6, Fig. 3) includes an upper terminal element (block 6 in top row of wall 4) 
Regarding claim 85, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 65. Baravaglio further teaches the firing target is mobile and supported by a positioning device (col. 4, lines 9-13, “wheels or rollers”) enabling adjustment of a ground position of the firing target. Also see Werner, col. 3, lines 27-29.
Claims 72 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, in further view of Oh et al. (US Patent No. 8,528,911, hereinafter Oh).
Regarding claim 72, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches (Fig. 1) the bullet collecting casing (2) is mounted on a base (support members 15; col. 3, lines 24-29), wherein the collecting zone (including collecting bin 8) is situated below the bullet collecting casing (2), wherein a lower wall (bottom plate 6 with tapering hoppers 7) of the bullet collecting casing (2) 
Regarding claim 74, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 72. Werner further teaches the collecting bin (8) is disposed in a removable manner in order to be removed from the firing target during maintenance operations (col. 2, lines 43-52, “detachable”). With respect to the base, Oh further teaches the collecting bin (22, Figs. 1-2) is disposed in a removable manner in the base (C) in order to be removed from the firing target during maintenance operations (col. 6, lines 32-36). 
Regarding claim 75, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 74. Werner further discloses a locking device (col. 2, lines 45-49, clamps) for locking the collecting bin (8), which locking device is arranged to lock the collecting bin (8) against the lower wall of the bullet collecting casing (at hopper 7, col. 2, lines 45-49, to ensure airtight connection) and thereby enable the collecting of bullets, bullet fragments, and other bullet residues (when clamped), or to unlock and release the collecting bin (8) from the lower wall of the bullet collecting casing (at hopper 7) and thereby enable removal of the collecting bin (col. 2, lines 43-52). Therefore, when modifying Baravaglio to include the collecting bin in the base, as discussed above, it would have been obvious to one of ordinary skill in the art to equip the base with a locking device as taught by Werner for locking and unlocking the collecting bin against the lower wall of the bullet collecting casing, in order to 
Claims 77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Schneider, in further view of Alward (US Patent No. 5,718,434, hereinafter Alward) and Steidle et al. (US Patent No. 4,588,194, hereinafter Steidle).
Regarding claim 77, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 56. Baravaglio further teaches the lattice structure (6, 7, 9, 17) is mounted in a removable manner inside the bullet collecting casing (col. 3, lines 50-64), and the firing target includes a securing mechanism (angle irons 20 with bolts 21 and nuts 22, Fig. 3) for securing the lattice structure (6, 7, 9, 17) to the bullet collecting casing (1-5). Baravaglio does not teach the securing mechanism includes a plurality of transverse bars passing through mounting orifices provided in the vertical support plates. However, Alward teaches a similar firing target (Figs. 1-2) comprising a lattice structure (deflecting plates 12; col. 3, lines 37-52) that is mounted in a removable manner inside a bullet collecting casing (col. 6, lines 27-30), with a securing mechanism (mounting rods 32; col. 6, lines 30-38) for securing the lattice structure (12) to the bullet collecting casing, the securing mechanism including a plurality of horizontal transverse bars (mounting rods 32, Fig. 2) secured to two vertical support plates (side walls 10, 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by removably mounting the lattice structure inside the bullet collecting casing by a securing means comprising a plurality of horizontal transverse bars as taught by Alward, so that the deflecting plates of the lattice structure can be more easily removed and replaced when 
Regarding claim 79, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 77. Alward further teaches the horizontal transverse bars (32, Fig. 2) are disposed between the deflecting plates (12) and the rear wall (13) in such a manner as not to be exposed to direct bullet impacts (see Fig. 2).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, Schneider, Alward, and Steidle, in further view of Pencyla (US Patent No. 3,737,165, hereinafter Pencyla).
Regarding claim 78, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 77. Alward further teaches the horizontal transverse 
Claims 80-82 and 87 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, in further view of Ross (GB 190904182 A, hereinafter Ross).
Regarding claim 80, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the protective screen (34, Fig. 2) includes a back-forming section (at right in Fig. 2) directed toward an interior of the firing target and the lattice structure (6, 7, 9, 17) located therein. The examiner notes that the lattice structure (6, 7, 9, 17) of Baravaglio forms a plurality of corresponding compartmented zones between adjacent deflecting plates (6, 7, 9, 17; see Figs. 1-2). Baravaglio does not teach the back-forming section is arranged to bear against the lattice structure. However, in the art of firing targets, Ross teaches (Figs. 2 and 3) that it is known to arrange a back-forming section of a target screen (i.e., the back surface of target 20) to bear against deflecting plates (25a, 25b) 
Regarding claim 81, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 80. Baravaglio further teaches (Fig. 2) each compartmented zone (between plates 6, 7, 9, and 17) is provided with an opening at its bottom (see Fig. 2, showing opening between adjacent dihedrons, through which bullet falls after successive deflections; col. 3, lines 33-37) to enable the evacuation by gravity of the bullets, bullet fragments, and other bullet residues to a collecting zone (col. 3, lines 33-37, “at the rear of the device”; col. 4, lines 5-13).
Regarding claim 82, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 80. Werner further teaches bulges (vertically attached support strips 16, Fig. 1; col. 3, lines 32-37) provided on the protective screen (curtain 1) in order to stabilize the screen (1). Although Werner does not explicitly state whether the bulges (16) are on a façade- or back-forming section of the screen (1), the examiner notes that the bulges would appear to perform the same function of stabilizing the protective screen when 
Regarding claim 87, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 80. Baravaglio further teaches the firing target is mobile and supported by a positioning device (col. 4, lines 9-13, “wheels or rollers”) enabling adjustment of a ground position of the firing target. Also see Werner, col. 3, lines 27-29.
Claims 88 and 91 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Khazzaka, in further view of Range Systems Portable EncapsulatorTM Bloc Trap, Dura-Panel Frontal Shield (non-patent literature; hereinafter Range Systems).
Regarding claim 88, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 65. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material. However, in the art of firing targets, in order to protect frame components from errant rounds and reduce the hazards of ricochet, splatter, and lead particles, Range Systems teaches that it is known to provide a trim (NPL document, last paragraph “Dura-Panel Frontal Shield”) made from a resilient material (line 3, “ballistic rubber”) which is understood to be a synthetic material. For the purpose of examination, the limitation “such as polyurethane” is interpreted as an example of a synthetic material and not a claim limitation.  
Regarding claim 91,  the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 88. Werner further teaches producing the protective screen (curtain 1, Fig. 1) from rubber material (col. 2, lines 25-28). Range Systems teaches the resilient trim material is also rubber material (NPL document, last paragraph, line 3, “rubber”; this also being the same material as the rubber panel of the Range Systems bullet trap described in the NPL document, Description, line 2-3). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Baravaglio in view of Werner and Range Systems as discussed above, to produce the protective screen in the same resilient material as the trim (e.g., rubber), in order to perform the similar function of reducing the hazards of ricochet, splatter, and lead particles for bullets striking either the protective screen or the edges of the bullet collecting casing.
Claims 89 and 92 are rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner and Ross, in further view of Range Systems.
claim 89, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 80. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material. However, in the art of firing targets, in order to protect frame components from errant rounds and reduce the hazards of ricochet, splatter, and lead particles, Range Systems teaches that it is known to provide a trim (NPL document, last paragraph “Dura-Panel Frontal Shield”) made from a resilient material (line 3, “ballistic rubber”) which is understood to be a synthetic material. For the purpose of examination, the limitation “such as polyurethane” is interpreted as an example of a synthetic material and not a claim limitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a trim covering the bullet collecting casing, as suggested by Werner, in order to seal the protective screen to the bullet collecting casing to form the enclosed space from which lead-contaminated air may be evacuated (Werner, col. 2, lines 52-67) and by selecting a resilient, synthetic material as taught by Range Systems for the trim, in order to shield the bullet collecting casing from errant rounds and reduce the hazards of ricochet, splatter, and lead particles.
Regarding claim 92,  the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 89. Werner further teaches producing the protective screen (curtain 1, Fig. 1) from rubber material (col. 2, lines 25-28). Range Systems teaches the resilient trim material is also rubber material (NPL document, last paragraph, line 3, “rubber”; this also being the same material as the rubber panel of the Range Systems bullet trap 
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable Baravaglio in view of Werner, in further view of Takahashi (US Patent No. 5,108,801, hereinafter Takahashi).
Regarding claim 90, the modified Baravaglio teaches the claimed invention substantially as claimed, as set forth above for claim 61. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing on the left- and right-hand lateral sides of the firing target (Fig. 1). Werner does not teach the trim is made from a resilient material and covers the fixing elements disposed on the left- and right-hand lateral sides of the firing target. However, to solve the problem of covering a series of fixing elements, Takahashi teaches that it is old and well-known to provide a resilient trim (16, Fig. 2; col. 1, lines 14-29; col. 1, lines 48-60; col. 2, line 49-col. 3, line 13) of synthetic material (col. 1, lines 50-53, rubber, PVC, or other plastic) to cover a set of fixing elements (screws 24, Fig. 2; col. 1, lines 11-12; col. 1, lines 26-29). For the purpose of examination, the limitation “such as polyurethane” is interpreted as an example of a synthetic material and not a claim limitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Baravaglio by including a resilient trim as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nikoden (US Patent No. 2,772,092), Seibert (US Patent No. 5,405,673), Bassett et al. (US Patent No. 8,469,364), and Norman (US Patent Pub. 2019/0078861) each disclose a firing target comprising a bullet collecting casing with a lattice structure having first and second series of inclined deflecting plates.
Bateman (US Patents No. 5,618,044 and No. 5,811,718) and Shank, Jr. (US Patent No. 8,162,321) each disclose a firing target comprising a removable collecting bin for bullet waste.
Horch (US Patent Pub. 2017/0205211) discloses a firing target with a protective screen, a rear wall, and a collecting zone.
Murphy (US Patent Pub. 2014/0070492) discloses a firing target with a bullet collecting casing and a plastic trim (para. 0049).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 2, 2022/